Case 2:19-cv-00114-KOB Document 55-3 Filed 05/11/20 Page 1 of 8            FILED
                                                                  2020 May-11 PM 12:17
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
Case 2:19-cv-00114-KOB Document 55-3 Filed 05/11/20 Page 2 of 8
Case 2:19-cv-00114-KOB Document 55-3 Filed 05/11/20 Page 3 of 8
Case 2:19-cv-00114-KOB Document 55-3 Filed 05/11/20 Page 4 of 8
Case 2:19-cv-00114-KOB Document 55-3 Filed 05/11/20 Page 5 of 8
Case 2:19-cv-00114-KOB Document 55-3 Filed 05/11/20 Page 6 of 8
Case 2:19-cv-00114-KOB Document 55-3 Filed 05/11/20 Page 7 of 8
Case 2:19-cv-00114-KOB Document 55-3 Filed 05/11/20 Page 8 of 8
